Citation Nr: 9904074	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  92-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for service-connected 
osteoporosis of multiple joints, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1970 to January 
1971 and from October 1980 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 Department of Veterans Affairs 
(VA) Seattle, Washington Regional Office (RO) rating decision 
which denied entitlement to an increased evaluation for 
service-connected osteoporosis, then evaluated as 10 percent 
disabling.  Subsequently, that RO issued a rating action 
increasing the disability evaluation for the condition to 20 
percent.  The case was later transferred to the Boise, Idaho 
RO.

The Board notes that the veteran also appealed RO denials of 
entitlement to nonservice-connected pension benefits and 
entitlement to a total disability rating based on individual 
unemployability.  However, the veteran withdrew these issues 
from consideration in July 1998.  These issues will therefore 
not be discussed further in this decision.

The Board notes that the veteran stated a claim of 
entitlement to service connection for residuals of a fracture 
to his right ankle and foot, claimed as secondary to service-
connected osteoporosis.  In a rating decision dated in July 
1998, the RO granted entitlement to service connection for a 
right ankle fracture secondary to osteoporosis.  However, the 
RO did not address the veteran's claim of entitlement to 
service connection for a right foot fracture.  The issue is 
therefore referred to the RO for appropriate action.

Finally, the Board finds that a claim of entitlement to 
service connection for a right knee condition secondary to 
service-connected left knee post-operative lateral 
meniscectomy may be reasonably inferred from the evidence of 
record.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992).  The issue is therefore referred to the RO for 
appropriate action.



FINDING OF FACT

The veteran's service-connected osteoporosis is manifested by 
severe weakening of the bones of the body, requiring 
medication for prevention of further injury.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
osteoporosis of multiple joints have not been met.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5003, 5013 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632;  see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected osteoporosis condition 
have increased in severity, and that he is entitled to an 
increased evaluation.  The Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Factual Background

In a rating determination dated in December 1984, service 
connection was established for generalized osteoporosis.  The 
RO apparently relied upon an October 1984 medical report 
letter from a Dr. G. which stated that the veteran was 
diagnosed with idiopathic adult osteoporosis in April 1984, 
and that the cause of the condition was unknown.  Dr. G. 
noted that treatment for the condition was necessary, or 
"serious problems in the near future" would result.  The RO 
decision stated that although osteoporosis is normally 
evaluated on the basis of limitation of motion of involved 
areas, because the veteran required treatment with preventive 
medicine to avoid future bone fractures, a rating for 
generalized condition was warranted in the veteran's case.  
The RO found that a compensable evaluation more closely 
approximated the veteran's condition than did a 
noncompensable evaluation.  The RO also noted that the 
veteran was service-connected and rated separately for a left 
knee and for a low back condition on the basis of trauma 
during service, and that these conditions might also have 
some "osteoporotic elements".  

The RO obtained treatment records from the VA Medical Center 
(VAMC) in Spokane, Washington dating from August 1978 to 
January 1991 and included therein was a February 1987 letter 
from Dr. G., which reported that the veteran was diagnosed 
with spinal osteoporosis of unknown etiology in 1983.  Dr. G. 
stated that a plan of ongoing treatment with fluoride was 
recommended and followed with successful results.  Dr. G. 
also noted that failure to pursue this treatment could result 
in collapsed vertebrae of the spine.  Subsequent records 
showed treatment with fluoride.  

In March 1992, the veteran underwent a bone densitometry 
evaluation at the University of Washington Medical Center.  
The report by Dr. C. noted that "quite significant 
osteopenia" was identified at the veteran's spine.

The veteran underwent a general VA examination in August 
1993.  He reported symptoms of arthritis pain and stiffness 
in many joints, including his hips, fingers, shoulders, 
ankles and toes, as well as pain in his left knee and low 
back.  The examiner noted that though the veteran complained 
of considerable pain during the course of the examination, he 
moved without any evidence of distress when distracted.  Upon 
evaluation, the examiner stated diagnoses of history of 
"giving out" of the right knee of unknown etiology;  
history of low back injury with continued pain;  history of 
pain in both hips, possibly secondary to arthritis;  and 
history of steady arthritic pain and intermittent stiffness 
in the fingers, shoulders, ankles and toes, of questionable 
etiology.  The VA examiner noted that osteoporosis had been 
diagnosed in the back, and that this could possibly be 
contributing to his low back pain.  X-rays of the lumbosacral 
spine, the left ankle, both hips, hands, knees and feet were 
negative; shoulder x-rays revealed evidence of old surgery to 
the right shoulder. 

In a September 1993 letter, Dr. H., a private orthopedic 
specialist, stated that the veteran reported current 
complaints of low back pain and pain in both buttocks and 
pain in the left knee with swelling.  The veteran reported 
reconstruction of the right shoulder after dislocation in 
December 1992, with second surgery on the right outer 
clavicle eight weeks prior to the examination.  The examiner 
noted the veteran's history of treatment with fluorides for 
osteoporosis, then Calcitonin, which he did not tolerate.  At 
the time of the examination, the veteran reported that he was 
not taking anti-osteoporosis medications.  On examination of 
the low back, it was noted that he complained of pain with 
limited flexion, extension and abduction, with fairly normal 
appearing thoracic kyphosis and lumbar lordosis and no muscle 
spasm.  Full normal range of motion of the shoulders, hands, 
wrists and elbows was observed, with normal range of motion 
of both hips, despite reported pain on the right.  A review 
of x-rays dating from September 1993 revealed evidence of 
osteoporosis in several joints, without evidence of any 
fractures.  The examiner stated that osteoporosis involving 
the spine, pelvis and knee joint areas was shown.

In September 1995, the veteran underwent a VA examination of 
the joints.  He reported a history of right knee pain during 
the preceding year, without any history of injury.  He 
reported frequent locking-up of the knee with pain in the 
area of the locking, and one episode of collapsing in the 
past year.  He reported the onset of occasional aching pain 
in both hips over the preceding five or six years.  He 
reported some occasional dorsal spine aching over the 
preceding three and one-half years, with occasional popping.  

On review of the veteran's files, the VA examiner noted 
evidence of only minimal scattered osteoporosis, similar to 
rheumatoid conditions, but without a history of rheumatoid 
arthritis or any thyroid or systemic disease.  He also noted 
that May 1995 VA x-rays showed no evidence of osteoporosis.

On examination of the veteran, the VA examiner noted no 
difficulty moving and no obvious distress.  The veteran's 
hips were noted to be entirely within normal limits and 
asymptomatic, though the left sacroiliac exhibited signs of 
strain.  Examination of the veteran's right knee revealed 
some pain and tenderness.  Right knee range of motion 
evaluation revealed movement within normal limits without 
pain.  The veteran's dorsal spine appeared normal, without 
limitation or pain on rotation and flexion.  Likewise, range 
of motion of the shoulder girdles was within normal limits.  

The examiner stated diagnoses of osteoporosis of the dorsal 
and lumbosacral spine of unknown etiology, right knee mild 
patellofemoral syndrome with a normal range of motion, 
probably secondary to faulty weight-bearing when the left 
knee flared up; asymptomatic bilateral hips with normal range 
of motion, with no evidence of osteoporosis in the hips.  X-
rays of the hips revealed no evidence of fracture or 
dislocation, with no degenerative changes present.  X-rays of 
the right knee were normal.   

In December 1996, the veteran was evaluated by a VA 
orthopedic examiner at the VAMC in Reno, Nevada.  The veteran 
reported that he experienced pain in the anterior/superior 
iliac spine of the pelvis, and in the gluteus medias area.  
He denied tenderness, denied numbness or tingling in the hip 
or pelvis region, denied groin pain, denied anterior thigh 
pain, and denied pain in the trochanter region.  The examiner 
noted that x-rays showed no evidence of degenerative 
arthritis of the acetabulum or femoral head, excellent 
alignment of the femoral heads.  Evidence of bony osteopenia 
about the bilateral hips and pelvis was noted.  The examiner 
concluded that the veteran's pain was not consistent with hip 
pain or hip pathology.  

Upon examination of the hands and fingers, the veteran 
reported pain and stiffness for seven to eight years.  The 
examiner noted no anatomical or functional defects in the 
fingers.  X-ray results showed normal joint alignment in all 
joints of the hands and fingers, with mild osteopenia and 
mild thinning of the cortices.  A diagnosis of finger 
stiffness of unknown etiology, not associated with 
osteoporosis was stated.  No evidence of symptomatic fracture 
secondary to osteoporosis was identified in any joints of his 
fingers or hands.  The examiner noted that osteoporosis is a 
"silent disease" with no clinical symptoms until fracture 
occurs.

The VA examiner also evaluated the veteran's right knee, and 
referred to the veteran's service-connected left knee 
disability, which is evaluated as status post-operative 
lateral meniscectomy.  The veteran reported a history of his 
right knee "going out on him" approximately two years 
earlier.  The examiner noted extension to 180 degrees, 
flexion to 125 degrees, stability, some tenderness, and pain 
on full extension and rotation of the knee.  X-rays of the 
right knee showed mild joint space narrowing and mild varus 
alignment, with no bone spur formation.  A diagnosis of right 
knee posterior horn tear of the medial meniscus, degenerative 
tear was stated.

The December 1996 report of examination of the veteran's 
lumbar spine revealed limited range of motion on foreword 
flexion, backward extension, and rotation to the right, with 
pain reported with all tested movement.  Osteopenia was noted 
on dorsal lumbar spine x-rays, and the examiner noted that 
this bore no correlation to osteoporosis.  Evidence of mild 
facet degenerative joint disease was reported, with no 
significant joint space narrowing or intervertebral body.  A 
diagnosis of lumbar sprain was stated, and the examiner noted 
that the veteran showed no evidence of bone fracture or 
compression fracture in the spine.  Furthermore, it was noted 
that compression fractures of the spine are the first symptom 
of the clinical manifestations of osteoporosis, and that the 
veteran currently showed no signs of compression fracture of 
the spine.

In a discussion of findings, the VA examiner stated that 
osteoporosis is not localized in any one part of the body, 
but exists throughout the entire system of bones, and is not 
clinically manifested until a fracture occurs.  He stated 
that there was no evidence of symptoms attributable to 
osteoporosis in the veteran's hands, and that his symptoms of 
pain and stiffness were not related to osteoporosis.  
Furthermore, the examiner noted that the veteran's left knee 
was severely degenerately arthritic, and that his right knee 
had an unattended posterior horn medial meniscus tear from an 
accident which had occurred two years prior to the 
examination.  With respect to the veteran's bilateral hip 
complaints, the VA examiner stated that these were likely due 
to anterior/superior iliac spine and gluteus medial muscle 
region conditions.

In March 1997, the VA orthopedic examiner who had evaluated 
the veteran in December 1996 provided an addendum to his 
January 1997 report of findings.  He reported on the results 
of a "Q-CT" of the lumbar spine which was performed in 
March 1997 at the VAMC in San Francisco, California.  The VA 
examiner noted that the Q-CT was one of the best ways to 
evaluate overall body bone density.  The examiner noted that 
based on the results of the March 1997 study, which 
extrapolated findings to the whole body, the veteran had 
severe osteoporosis throughout all bones in his body, not 
just one or two specific bones.  It was noted that a total 
body bone scan would not indicate the extent of osteoporosis, 
but would find evidence of stress fractures associated with 
osteoporosis.  Furthermore, the examiner noted that an x-ray 
study would not identify or evaluate osteoporosis.  The VA 
examiner stated that osteopenia is a radiologic finding only, 
and that special studies such as a Q-CT are required to 
diagnose body-wide osteoporosis.  A separate report of the Q-
CT is also of record.  

With respect to the existence of osteoporosis in the hands, 
the examiner confirmed that osteoporosis was manifested in 
all of the veteran's bones, thus, also in his hands.  
However, the examiner made special note that osteoporosis 
"does not cause pain;  it only weakens the structural 
integrity of the bone making them easier to break.  Once a 
bone is broken, this causes the pain.  However, osteoporosis 
in this patient's hands without a broken bone should not be 
the causative factor behind his hand pain and stiffness."

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2.

Osteoporosis is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5013 (1998).  Degenerative arthritis 
when established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Note (2) of DC 5003 states that 
the 20 percent and 10 percent ratings based on x-ray findings 
under DC 5003 will not be utilized in rating conditions under 
DC 5013.  38 C.F.R. § 4.71a, DC 5003 (1998).

Words such as "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1998).  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In the case at hand, the Board notes that there has been 
considerable evidence produced to show that the veteran does 
indeed have osteoporosis throughout his skeletal system.  As 
the VA examination reports dated in January 1997 and March 
1997 make clear, osteoporosis is a generalized condition 
which effects all bones in an affected person's body.  The VA 
orthopedic specialist clarified that osteoporosis is not 
manifested by pain, swelling or stiffness, but rather it 
weakens the structural integrity of bones, making them easier 
to break.  It is the fracture of bones due to osteoporosis 
which results in limitation of motion and other symptoms 
which amount to a ratable disability.  See 38 C.F.R. §  
4.71a, DC 5003, 5013.  The nature of osteoporosis is 
reflected in the manner in which the disability is evaluated 
pursuant to DC 5003, under the rating criteria for each joint 
involved.  The veteran has not presented any evidence to 
contradict this medical explanation of the condition.  The VA 
physician's opinion is not refuted or contradicted by any 
other evidence of record.

As the evidence of record shows no current limitation of 
motion of the veteran's hips, hands, wrists or fingers which 
has been attributed to osteoporosis, the Board can find no 
basis on which to award individual ratings for these joints.  
On VA examination in December 1996, a right knee disability 
was identified as a degenerative tear of the posterior horn 
of the medial meniscus.  This condition has not been 
identified as being related to osteoporosis.  The December 
1996 VA examination also identified lumbar sprain, and 
specifically stated that there was no evidence of clinical 
manifestations of osteoporosis in the dorsal lumbar spine.  
The Board notes that osteoporosis has been identified in 
connection with examinations of both the veteran's left knee 
and his low back.  However, the presence of signs of 
osteoporosis in a bone or joint is not equivalent to evidence 
of a disability caused by osteoporosis.  The veteran's knee 
and low back conditions have been ascribed to conditions 
other than osteoporosis.  The veteran's account that he was 
told by a physician that both knees were damaged due to 
osteoporosis and that he would require bilateral knee cap 
(patella) replacements as a result, cannot be accepted as 
medical evidence of a diagnosis or prognosis of disability.  
See Franzen v. Brown, 9 Vet. App. 235 (1996);  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

According to the explanation given in the VA examination 
reports of January 1997 and March 1997, osteoporosis is a 
painless disease process; symptoms of pain associated with 
osteoporosis are the result of bone injuries or fractures 
caused by the weakening of bones.  In the instant case, there 
is no evidence of record showing that the veteran has 
incurred any bone fractures of the dorsal spine, the hips, 
the knees or the hands or fingers due to osteoporosis.  Thus, 
the Board finds the veteran's subjective complaints of pain 
and/or swelling in those joints may not be individually 
evaluated as being related to his service-connected 
osteoporosis condition.  Furthermore, the Board finds that 
that without symptomatology of limitation of motion secondary 
to osteoporosis, there can be no basis on which to establish 
an increased disability evaluation pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, because there is no additional 
functional loss attributable to pain caused by the service-
connected osteoporosis disability.

The Board notes that the fracture of the veteran's right 
ankle in January 1997 has been determined to be the result of 
service-connected osteoporosis.  Service connection has been 
established for the condition on a secondary basis, and a 
separate rating has been established by the RO.  Accordingly, 
the right ankle disability will not be considered in 
evaluating the veteran's osteoporosis.  The veteran has not, 
to the Board's knowledge filed a claim of entitlement to an 
increased disability rating for the right ankle disability.

The Board also notes that the veteran's service-connected low 
back and left knee conditions have been diagnosed not as 
fractures due to osteoporosis, but as lumbosacral strain and 
as residuals of a left knee lateral meniscectomy.  These 
conditions were caused by injuries in service, and are 
separately service-connected.  Furthermore, the symptoms of 
disabilities associated with these two service-connected 
disabilities have not been attributed to osteoporosis, 
despite the fact that x-rays of the left knee and lumbosacral 
spine have noted evidence of osteoporosis.  In short, the 
Board does not find evidence on which to base a further 
increased evaluation for service-connected osteoporosis from 
low back or left knee symptomatology.  Such an evaluation 
would, in the opinion of the Board, represent a violation of 
the prohibition against pyramiding as set forth in 38 C.F.R. 
§ 4.14 (1998).

The Board acknowledges that diagnostic studies have 
determined that the veteran's osteoporotic condition is 
"severe".  However, this determination is not directly 
relevant to the criteria for evaluating osteoporosis, as set 
forth in the Rating Schedule, and therefore cannot form the 
basis of a grant of an increased evaluation.  The RO 
determined that the veteran's condition warranted a 
compensable evaluation on the basis of evidence showing that 
on-going treatment with medication was recommended in order 
to prevent future bone fractures.  

In summary, the medical evidence of record, in particular the 
reports relating to the December 1996 VA orthopedic 
examination and the March 1997 "Q-CT", indicate that the 
veteran has generalized osteoporosis throughout his body.  
This osteoporosis is not itself painful and does not cause 
limitation of motion.  The osteoporosis does weaken the bones 
and cause fractures.  The medical evidence of record further 
establishes that, to the extent that the veteran is 
complaining of joint pain and limitation of motion, such is 
necessarily related to causes other than the osteoporosis, 
with the exception of the right ankle fracture, which has 
been service connected secondary basis and is separately 
rated.  Although the Board has taken into consideration the 
veteran's contentions pertaining to osteoporosis, it is the 
conclusion of the Board that the medical evidence of record, 
which has been described in detail earlier in the decision 
and summarized immediately above, outweighs his statements.  

Having weighed all of the evidence of record, and for the 
reasons and bases expressed above, the Board concludes that 
there is no basis for a finding that the veteran is entitled 
to an evaluation in excess of 20 percent for his service-
connected osteoporosis of multiple joints.  The benefit 
sought on appeal is accordingly denied.

Extraschedular Evaluation

The veteran's representative has requested that the RO 
consider the application of 38 C.F.R. § 3.321(b)(1) (1998), 
which provides for an extraschedular evaluation where the 
schedular evaluations are found to be inadequate.  This issue 
has not been addressed by the RO, and is not before the Board 
on appeal.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  Therefore, the Board 
refers the issue of entitlement to an extraschedular 
evaluation for service-connected osteoporosis to the RO for 
appropriate action.


ORDER

Entitlement to an increased evaluation for service-connected 
osteoporosis of multiple joints is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

